Citation Nr: 0004646	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  94-41 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right mandible fracture.

2.  Entitlement to a compensable rating for residuals of a 
left lower extremity laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to February 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The case was transferred to the RO in 
St. Petersburg, Florida in November 1993 and returned to the 
Milwaukee RO in July 1996.

In his notice of disagreement received in April 1993, the 
veteran stated that he had dental problems that were related 
to treatment in service for his jaw fracture.  A January 1993 
dental rating sheet is of record stating that no trauma to 
the veteran's teeth was shown.  No other basis for service 
connection was considered in this decision.  The veteran was 
never informed of any decision concerning service connection 
for his teeth.  Accordingly, the RO should adjudicate the 
issue of entitlement to service connection for dental 
disability for the purposes of VA treatment and notify the 
veteran of its decision, as appropriate. 

The RO denied entitlement to service connection for hepatitis 
B and C in a September 1997 rating decision.  The veteran 
submitted a notice of disagreement with that decision in 
December 1997.  The RO addressed the issue in a statement of 
the case issued in July 1998.  The veteran was informed in 
the July 1998 letter covering the statement of the case that 
he must file a formal appeal to the Board within 60 days of 
the date of the cover letter.  The veteran did not submit a 
substantive appeal in response to the statement of the case.  
Service connection for hepatitis C was again denied by the RO 
in April 1999.  The veteran thereafter submitted 
correspondence indicating that he was seeking service 
connection for hepatitis A or B.  The RO responded in 
September 1999 by informing the veteran that he should submit 
evidence to establish well groundedness of his claim.  The 
veteran has not responded to this RO letter.  If the veteran 
intended his earlier correspondence to represent a notice of 
disagreement to the April 1999 rating decision, he should so 
inform the RO which should respond appropriately to any 
clarification received.

The RO denied service connection for carpal tunnel syndrome 
in the January 1993 rating decision on appeal.  In his notice 
of disagreement that was received at the RO in April 1993, 
the veteran reported that his hands had been numb since 1977 
and that if preventive action had been taken he would not 
have developed carpal tunnel syndrome.  He then asked for 
compensation for this disability.  The Board interprets this 
statement as a notice of disagreement with the denial of 
service connection for carpal tunnel syndrome.  Therefore, 
the veteran was due a statement of the case covering this 
issue.  This matter is referred to the RO for appropriate 
action.

In a September 1993 rating action, the RO denied service 
connection for headaches.  In his December 1993 substantive 
appeal, the veteran expressed disagreement with this 
decision.  Therefore, the veteran was due a statement of the 
case covering this issue.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  In the appeal period prior to June 16, 1997, the 
veteran's residuals of a right mandible fracture were 
manifested by inter-incisal temporomandibular joint motion of 
39 millimeters, with occasional popping of the 
temporomandibular joint after heavy chewing and yawning.  
2.  From June 16, 1997, the veteran's residuals of a right 
mandible fracture have been manifested by inter-incisal 
temporomandibular joint motion within the range of 22 to 32 
millimeters, with pain in the temporomandibular joint during 
cold weather.  

3.  The veteran's residuals of a laceration of the left lower 
extremity are manifested by moderate injury of Muscle Group 
XIV. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a right mandible fracture prior to June 16, 
1997, have not been met.  38 U.S.C.A. § § 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.150, Diagnostic Codes 9903, 9904, 
and 9905 (1993); 38 C.F.R. §§ 4.7, 4.150, Diagnostic Codes 
9903, 9904, and 9905 (1999).  

2.  From June 16, 1997, the criteria for a 20 percent rating 
for residuals of a right mandible fracture have been met.  
38 U.S.C.A. § § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.150, Diagnostic Codes 9903, 9904, and 9905 (1993); 
38 C.F.R. §§ 4.7, 4.150, Diagnostic Codes 9903, 9904, and 
9905 (1999).  

3.  The criteria for a 10 percent rating for residuals of a 
left lower extremity laceration have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.73, Diagnostic 
Code 5314 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

When there is a question as to which of two evaluations is to 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45 
(1999).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45.  The intent of the Rating Schedule is to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

I.  Right mandible fracture

Service connection for residuals of a fracture of the right 
mandible was granted in the January 1993 rating decision on 
appeal.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  The RO assigned a zero percent 
rating and rated the residuals as analogous to nonunion of 
the mandible. In a May 1999 rating decision, the RO increased 
the veteran's disability rating to 10 percent and changed the 
applicable diagnostic code to 9905 covering the 
temporomandibular articulation.  That rating was made 
effective from April 23, 1992, the effective date of service 
connection.

At his May 1992 VA dental examination, the veteran complained 
of popping of the right side of his temporomandibular 
articulation after heavy chewing or yawning.  Physical 
examination revealed a normal appearing temporomandibular 
articulation, with no crepitus or popping detected.  Muscles 
of mastication were not sore to palpation or upon movement.  
The examiner commented that the mandible fracture appeared 
well healed.  The examiner recorded an inter-incisal mouth 
opening of 39 millimeters, overset of 5 millimeters, and 
overbite of 5.5 millimeters.  No deviation upon opening was 
found; however, the lower midline was noted to be 2 
millimeters to the left of the upper midline.  There was no 
interference with excursive movements and no limitation of 
motion.  No loss of bone, loss of sensation, scarring, or 
bony abnormalities were found.  

The veteran was again examined by VA on June 16, 1997, at 
which time he complained of pain in the right condylar area 
with cold weather as well as limitation of ability to open 
when pain is present.  The VA examiner measured a mouth 
opening of 22 millimeters with a slight deviation to the left 
and adequate occlusion with a one millimeter slide.  Further 
objective findings included no TMJ sounds and a difference in 
condylar shape and relationship to the condyle-fossa when 
comparing the right side to the left.  The examiner opined 
that it was at least as likely as not that the veteran 
suffered temporomandibular joint dysfunction due to his 
mandibular trauma.

The veteran was most recently examined by VA for his mandible 
fracture residuals in January 1999.  At that time, the 
veteran complained of occasional popping in the right 
temporomandibular joint, as well as pain in cold weather.  
Occlusion was found to be stable.  The examiner measured an 
inter-incisal opening of 32 millimeters, right lateral 
excursion of 10 millimeters, and left lateral excursion of 12 
millimeters.  No deviation on opening, popping, or 
crepitation was found.  The examiner noted that the veteran 
avoided hard foods in his diet.  Panoramic x-rays revealed a 
well-healed right mandible.  The examiner diagnosed a 
probable right temporomandibular dysfunction secondary to 
trauma.

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4, was amended.  Effective 
February 17, 1994, VA amended the schedular criteria for 
evaluating dental and oral conditions.  See 59 Fed. Reg. 
2529-30240 (1994).  Where the law changes after a claim has 
been filed or reopened but before the administrative or 
judicial process has been concluded, the version more 
favorable will apply unless Congress provides otherwise or 
permits the Secretary to provide otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the current rating criteria as well as those in effect 
at the time the veteran filed his claim, moderate nonunion of 
the mandible is rated as 10 percent disabling while severe 
nonunion is rated as 30 percent disabling.  Severity is to be 
measured based upon the degree of motion and relative loss of 
masticatory function.  38 C.F.R. § 4.150, Diagnostic Code 
9903 (1993); 38 C.F.R. § 4.150, Diagnostic Code 9903 (1999).

Under current rating criteria and those in effect prior to 
February 17, 1994, the evaluation of malunion of the mandible 
is based upon the degree of displacement of the mandible.  
Slight displacement of the mandible warrants a noncompensable 
evaluation, while moderate displacement is required for a 
10 percent evaluation; severe displacement warrants a 30 
percent evaluation.  The disability is to be rated dependent 
upon the degree of motion and relative loss of masticatory 
function demonstrated.  38 C.F.R. § 4.150, Code 9904, Note 
(1993); 38 C.F.R. § 4.150, Diagnostic Code 9904 (1999)

Under Diagnostic Code 9905 in effect prior to February 17, 
1994, any definite limitation interfering with mastication or 
speech warrants a 10 percent rating; motion of the jaw about 
the temporomandibular articulation limited to 1/2 inch (12.7 
millimeters) warrants a 20 percent rating.  38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (1993).

Under the current rating criteria, when the range of lateral 
excursion about the temporomandibular articulation is within 
0 to 4 millimeters or when the range of inter-incisal motion 
about the temporomandibular articulation is from 31 to 40 
millimeters, a 10 percent rating is warranted.  When the 
range of inter-incisal motion about the temporomandibular 
articulation is from 21 to 30 millimeters, a 20 percent 
rating is warranted.  However, ratings for limited inter-
incisal movement may not be combined with ratings for limited 
lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905, 
Note (1999). 

The Board notes that the United States Court of Appeals for 
Veterans Claims has stated specifically that at the time of 
an initial rating separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The medical evidence for the period prior to the June 16, 
1997, VA examination does not reflect disability warranting a 
rating in excess of 10 percent.  The 39 millimeter 
measurement obtained during the May 1992 VA dental 
examination is far in excess of the 12.7 millimeters 
necessary for a 20 percent rating under the old criteria.  

However, the 22 millimeter measurement obtained during the 
June 1997 VA examination is well within the range of limited 
motion justifying a 20 percent rating.  Moreover, the 32 
millimeter measurement obtained during the most examination 
is at the very low end of the range for a 10 percent rating.  
With consideration of 38 C.F.R. §§ 4.40 and 4.45, it is the 
opinion of the Board that, given the accompanying pain during 
flare-ups of the disability in cold weather, the degree of 
disability for the veteran's residuals of a right mandible 
fracture more nearly approximate the criteria for a 20 
percent rating since the June 1997 VA examination, pursuant 
to the version of Diagnostic Code 9905 that has been in 
effect since February 17, 1994.  38 C.F.R. § 4.7.

However, the Board is of the opinion that a rating in excess 
of 20 percent is not in order under the new or old criteria.  
None of the inter-incisal measurements fall within the range 
necessary for a 30 percent rating.  Nonunion of the mandible 
has not been found.  In addition, the documented displacement 
does not more nearly approximate severe than moderate. 

In determining the extent of functional limitation 
attributable to the veteran's right mandible fracture 
residuals, the provisions of 38 C.F.R. §§4.40, 4.45 and 4.59, 
concerning functional impairment due to pain, weakness, 
excess fatigability and incoordination, and functional 
impairment on repeated use and during flare-ups are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In this regard, the veteran has reported popping of the right 
temporomandibular articulation after heavy chewing and 
yawning, as well as right temporomandibular joint pain in 
cold weather.  However, no objective evidence of crepitus or 
popping and no limitation of motion or interference with jaw 
excursion was detected upon May 1992 VA examination.  In 
addition, no deviation on opening, popping, or crepitation 
was found upon January 1999 examination.  Therefore, with 
consideration of all pertinent disability factors, including 
pain experienced during exposure to cold and the claimed 
popping, it is the opinion of the Board that the limitation 
of motion does not more nearly approximate the criteria for a 
30 percent rating under any potentially applicable diagnostic 
code.  

II.  Residuals of left knee laceration

Service connection for a left knee scar was granted in the 
January 1993 rating decision on appeal.  The RO assigned a 
zero percent rating under diagnostic code 7804.  Although the 
veteran is currently service connected for a left knee scar, 
the scar stems from a traumatic laceration of the left 
quadriceps muscle.  The Board has framed the issue to reflect 
this reality.  Accordingly, service medical evidence 
pertinent to the incurrence of the original wound as well as 
the inservice course of the injury, must be reviewed.

Service medical records reveal that the veteran was involved 
in a motor vehicle accident in June 1977 in which he incurred 
a laceration of the left quadriceps muscle caused by beer 
glass.  X-rays showed considerable soft tissue disruption and 
a foreign body superior to the patella.  A surgical report 
states that a lateral stab wound from beer glass extended 
distally at the superior lateral aspect of the knee.  The 
glass was removed, and it was noted that one-third of the 
quadriceps mechanism had been lacerated transversely.  The 
wound was irrigated; the quadriceps mechanism was sutured, 
and dressing and a cast applied.  The veteran's left leg was 
in a cast for 5 days from the time of the surgical procedure.  
Sutures were removed 5 days after the procedure, and at that 
time an examiner noted that the veteran had minimal 
quadriceps tone.  The veteran then underwent rehabilitation 
of the left knee during his month-long hospitalization.  He 
was discharged from the hospital in early July 1977.  
Discharge diagnoses were listed as an open wound of the left 
knee complicated by the presence of a foreign body, without 
artery or nerve involvement, and removal of a  left knee 
foreign body (glass).  

An October 1977 report from an examination of the veteran for 
Chapter 13 purposes showed complaints of "knee trouble" 
including cramping.  A 4 inch surgical scar of the left knee 
superior patellar border was noted.

The veteran was admitted in October 1977 for an unrelated 
condition.  According to the discharge report dated in 
November 1977, the veteran experienced adequate healing of 
the left thigh laceration but slight residual weakness was 
noted.  The hospital discharge physical examination revealed 
a recently healed laceration scar on the lateral aspect of 
the left lower thigh.  

The first VA examination of the veteran's left knee occurred 
in June 1997.  On that occasion, the veteran described the 
principal residual of his laceration injury as cramping of 
the anterolateral distal thigh region (occurring 
approximately 3 times a week).  He claimed that the cramping 
interfered in the performance of his job as a roofer.  
Physical examination revealed no left knee effusion; the left 
knee was stable with regard to varus and valgus stress at 0 
and 30 degrees, respectively, and to anterior drawer and 
Lachman testing.  Left knee excursion was from 0 to 135 
degrees.  Further left knee testing was negative for 
abnormalities.  The examiner described a 4 centimeter scar 
extending over the anterolateral aspect of the veteran's left 
knee that exhibited no keloid formation and was not tender.  
X-rays of the left knee were described as normal.  The 
examiner diagnosed status post left knee laceration and 
partial quadriceps tendon laceration.

At a January 1999 VA examination, the veteran complained of 
occasional left knee stiffness.  Physical examination 
revealed a 6 centimeter oblique scar that was described as 
almost imperceptible.  The scar was positioned at the 
superolateral portion of the knee, above the kneecap.  The 
examiner stated that the scar was nontender and mobile and 
that there was no adherence to underlying structures.  The 
veteran exhibited full range of motion of the knee without 
ligamentous laxity, effusion, crepitus, or weakness.  The 
examiner opined the left knee scar was causing no functional 
limitations for the veteran.

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4, was amended.  Effective 
July 3, 1997, VA amended the schedular criteria for 
evaluating muscle injuries set forth in 38 C.F.R. §§ 4.55, 
4.56, 4.69, 4.73 (1996).  See Fed. Reg. 30235-30240 (1997).  
The regulatory changes concerning muscle injuries include the 
deletion of 38 C.F.R. §§ 4.47 through 4.54 and 38 C.F.R. 
§ 4.72.  The definitions of what constitutes a moderate, 
moderately severe or severe wound were modified to exclude 
the adjectives describing the amount of loss of deep fascia 
and muscle substance.  

After review of the regulatory changes that affect the 
evaluation of residuals a laceration injury of the left lower 
extremity, the Board concludes that the regulatory changes 
pertinent to this claim are nonsubstantive in nature.  Given 
the nonsubstantive nature of the regulatory changes, the 
Board finds that the veteran will not be prejudiced by 
consideration of the claim decided herein, and remand is 
therefore unnecessary.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

For VA rating purposes, 38 C.F.R. § 4.56(c) (1999) provides 
that the cardinal signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  The regulation further provides that disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  

Under 38 C.F.R. § 4.56(d)(2), a through and through or deep 
penetrating wound by small high-velocity missile or large 
low-velocity missile, with debridement, prolonged infection 
or sloughing of soft parts, and intermuscular scarring is to 
be considered at least moderately severe in degree.  Such a 
rating contemplates evidence in the service records or other 
evidence of hospitalization for a prolonged period for 
treatment of the wound and consistent complaint of cardinal 
signs and symptoms of muscle disability and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings include entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups, indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with the sound side demonstrate positive evidence of 
impairment.

Under 38 C.F.R. § 4.56, moderate wounds are through and 
through or deeply penetrating of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  Such wounds require service department 
record or other evidence of inservice treatment for the 
wound, record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of 38 C.F.R. § 4.56, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings for such wounds are entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side. 

Under 38 C.F.R. § 4.56, slight wounds are simple wounds of 
muscle without debridement or infection.  There is a return 
to duty after brief treatment.  Healing occurs with good 
functional results.  There are no cardinal signs or symptoms 
of muscle disability as defined in § 4.56(c).  Objective 
findings include a minimal scar and no evidence of fascial 
defect, atrophy or impaired tonus.  There is no impairment of 
function or metallic fragments retained in muscle tissue.    

Injury of Muscle Group XIV, the anterior thigh group, 
warrants a noncompensable evaluation if it is slight, a 10 
percent evaluation if it is moderate or a 30 percent 
evaluation if it is moderately severe.  38 C.F.R. § 4. 73, 
Diagnostic Code 5314.

The service medical records show that the quadriceps group 
was lacerated.  The veteran was not returned to duty after 
brief treatment.  To the contrary, he required debridement of 
the wound, removal of glass from the wound, suturing of the 
wound, and casting.  Due to poor quadriceps tone, he also 
required rehabilitation.  Therefore, the Board is satisfied 
that the injury more nearly approximates moderate than 
slight.  

The veteran did not experience prolonged infection or 
sloughing of soft parts.  He has not consistently complained 
of the cardinal signs and symptoms of muscle injury.  
Moreover, with the exception of a scar, which was described 
as barely perceptible on the most recent VA examination, 
there is no objective evidence of any residual of the 
laceration wound.  The VA examinations have disclosed no 
objective evidence of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, incoordination or 
uncertainty of movement.  To the contrary, the examinations 
have disclosed that there is no current functional impairment 
due to the disability.  Therefore, the Board has concluded 
that the muscle injury does not more nearly approximate 
moderately severe than slight.

With respect to the residual scar, the Board notes that the 
medical evidence shows that it is not tender, subject to 
repeated ulceration or productive of limitation of function.  
Therefore, it does not warrant a compensable evaluation.  See 
38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803. 7804, 7805 
(1999).

The Board notes that Muscle Group XIV involves function of 
the knee and evaluation of the same manifestation under 
different diagnoses is to be avoided.  See 38 C.F.R. 
§ § 4.14, 4.73, Diagnostic Code 5314 (1999).

In any event, as discussed above, there is no objective 
evidence of any functional impairment of the knee due to the 
service-connected disability.  Specifically, there is no 
objective evidence of instability, subluxation, weakness, 
incoordination, excess fatigability, pain, or limitation of 
motion, nor is there objective evidence of flare-ups or 
functional loss on repeated use.  Therefore, with 
consideration of all pertinent disability factors, the Board 
must conclude that a compensable evaluation is not warranted 
under any of the various diagnostic codes applicable to 
functional impairment of the knee.  38 C.F.R. § § 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).

Therefore, the Board concludes that the disability warrants a 
10 percent rating for moderate muscle injury but does not 
warrant a rating in excess of 10 percent or a separate 
compensable evaluation.  

III.  Extra-schedular Consideration

With respect to the disability ratings discussed above, the 
Board has also considered whether there should be referral to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(1999).  The record reflects that the veteran has not 
required frequent hospitalization for either disability.  The 
demonstrated manifestations of the disabilities are 
consistent with the assigned evaluations, and, in the Board's 
judgment, the record does not indicate that the average 
industrial impairment resulting from the veteran's 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Therefore, the Board finds that the 
criteria for submission for assignment of extra-schedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right mandible fracture prior to June 16, 1997, is 
denied.  

Subject to the provisions governing the payment of monetary 
benefits, a 20 percent rating for residuals of a right 
mandible fracture is granted, effective from June 16, 1997. 

Subject to the provisions governing the payment of monetary 
benefits, entitlement to a 10 percent rating for residuals of 
a left lower extremity laceration is granted. 





		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

